       Case 1:18-cv-10704-VEC-RWL Document 18 Filed 05/29/20 Page 1 of 3

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 ----------------------------------------------------------------------X   DATE FILED: 5/29/2020
 YUSUF SPARKS,                                                         :
                                                                       :
                                              Petitioner,              :
                                                                       :   18-CV-10704 (VEC) (RWL)
                            -against-                                  :
                                                                       :           ORDER
 PAUL CHAPPIUS,                                                        :
                                                                       :
                                              Respondent.              :
                                                                       :
 --------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Pro se Petitioner Yusuf Sparks filed a petition for a writ of habeas corpus on July 3,

2018, pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. 1). The Court referred this action to

Magistrate Judge Lehrburger for the preparation of a report and recommendation pursuant to 28

U.S.C. § 636(b). (Dkt. 9). On October 24, 2019, Judge Lehrburger issued his Report and

Recommendation (the “R&R”) recommending that the Petition be denied. (Dkt. 17). No

objections have been filed. For the following reasons, the Court ADOPTS the R&R, and the

Petition is DENIED.

                                                DISCUSSION

        In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). Where, as here, no timely objection has been made by either party, “a

district court need only find that there is no clear error on the face of the record in order to accept

the report and recommendation.” Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 211

(S.D.N.Y. 2013) (quotations omitted); see also Adams v. New York State Dep’t of Educ., 855 F.

Supp. 2d 205, 206 (S.D.N.Y. 2012) (a district court “may adopt those portions of the

                                                         1
      Case 1:18-cv-10704-VEC-RWL Document 18 Filed 05/29/20 Page 2 of 3



[magistrate’s] report to which no ‘specific, written objection’ is made, as long as the factual and

legal bases supporting the findings and conclusions set forth in those sections are not clearly

erroneous or contrary to law.” (quoting Fed. R. Civ. P. 72(b))). Failure to file timely objections

to the magistrate’s report constitutes a waiver of those objections both within the district court

and on appeal. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); Small v. Sec’y of Health &

Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam).

       The Court finds no clear error in Judge Lehrburger’s R&R. Petitioner’s first claim, that

the state trial court violated his due process rights by refusing to charge the jury on the defense of

justification, is meritless. Judge Lehrburger applied the correct standard of review under

AEDPA to the state courts’ decisions to affirm the trial court. See R&R at 21. Those courts’

holdings that no reasonable juror could find that Petitioner had acted in self-defense do not

trigger either of AEDPA’s exceptions. See id. at 24; 28 U.S.C. § 2254(d)(1)–(2). The evidence

at trial showed that although there had been an earlier altercation between the Petitioner and the

victim, some time after the altercation, Petitioner entered a bodega and asked the clerk for a

weapon; when the clerk refused, Petitioner exited the bodega and hit the victim in the head with

a milk crate. See R&R at 3–4, 22–23; Def.’s Opp. (Dkt. 16-1) at 4. Those facts are not

consistent with self-defense; accordingly, there was no denial of due process by refusing to

instruct the jury on justification. See R&R at 21–23.

       Petitioner’s second claim, that the trial court violated his due process rights by modifying

its Sandoval ruling, is also without merit. The Court of Appeals affirmed the conviction because

it found that any error in the trial court’s ruling was harmless. See id. at 25. Judge Lehrburger

did not err in finding that this decision was not contrary to, or an unreasonable application of,

clearly established federal law. See id. at 25–29. As a result of the trial court’s modified



                                                  2
      Case 1:18-cv-10704-VEC-RWL Document 18 Filed 05/29/20 Page 3 of 3



Sandoval ruling, the prosecution was allowed to cross-examine Petitioner about the details of a

past second-degree attempted robbery conviction. See id. at 5–6. That testimony—mitigated by

an instruction limiting how the jury could use that testimony—was a minor event in a case with

overwhelming evidence against Petitioner. See id. at 26–28.

                                         CONCLUSION

       For the foregoing reasons, the petition for a writ of habeas corpus is DENIED. The Court

declines to issue a certificate of appealability. Petitioner has not made a substantial showing of a

denial of a federal right pursuant to 28 U.S.C. § 2253(c), and appellate review is therefore not

warranted. Love v. McCray, 413 F.3d 192, 195 (2d Cir. 2005). In addition, because the R&R

gave the parties adequate warning, see R&R at 30, the parties’ failure to file written objections to

the R&R precludes appellate review of this decision. See Caidor v. Onondaga County, 517 F.3d

601, 604 (2d Cir. 2008). Accordingly, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from this Order would not be taken in good faith, and permission to proceed in forma

pauperis for purposes of appeal is denied.

       The Clerk of Court is respectfully directed to close this case.



SO ORDERED.
                                                          ________________________
Date: May 29, 2020                                           VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 3
